ACCEPTED
                                                                                                01-15-00631-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          11/20/2015 2:09:42 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                 NO. 01-15-00631-CV
                          IN THE FIRST COURT OF APPEALS
                                 HOUSTON, TEXAS                    FILED IN
                       _____________________________________ 1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      11/20/2015 2:09:42 PM
                                    Peter J. Paske, Jr.,
                                                                      CHRISTOPHER A. PRINE
                                                                               Clerk
                                                   Appellant,

                                             v.

    Joel Fitzgerald, Individually and in his Official Capacity as the Chief of Police of
               Missouri City, Texas and The City of Missouri City, Texas,

                                             Appellees.
                      ______________________________________

                     On Appeal from the 240th Judicial District Court
                              of Fort Bend County, Texas
                           Trial Court No. 12-DCV-200899
                     ______________________________________

    APPELLEES’ UNOPPOSED MOTION TO EXTEND TIME TO FILE A BRIEF
                ______________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

        Appellees, pursuant to Tex. R. App. P. 38.6(d) and 10.5(b), request this Court to

extend time to file a brief:

        1.    The 240th District Court of Fort Bend County, Texas, signed an order

granting Appellees’ motion for summary judgment and plea to jurisdiction on June 22,

2015.

        2.    Appellant filed a notice of appeal on July 21, 2015.

        3.    Appellant filed an unopposed motion to extend time to file Appellant’s

Brief, which this Court granted. Appellant filed his Brief on October 26, 2015.
       4.     This is Appellees’ first request for extension of time to file a brief and

Appellees requests a twenty (20) day extension of time in which to place a brief in the

mail, up to and including December 15, 2015.

       5.     The undersigned counsel has responsibility for preparation of the brief on

appeal. The undersigned counsel has been unable to complete the brief by the due date

due to his involvement in the following matters, which also support the request for an

additional 20 days to file the brief. These matters are within the personal knowledge of

the undersigned, therefore no verification is necessary. TEX. R. APP. P. 10.2.:

              October 19, 2015, and before, prepare Response to Petition for Writ of
              Certiorari – Paske v. Missouri City, Texas, Case No. 15-162, Supreme
              Court of the United States

              October 19, 2015, and before, prepare Answer to Second Amended
              Complaint – Covington v. Madisonville, Texas, Case No. 4:13-cv-03300,
              United States District Court, Southern District of Texas

              October 21, 2015, and before, prepare and file dispositive motions in
              accordance with deadline in docket control order – Carabajal v. Cheyenne,
              Wyoming, Case No. 2:14-cv-00188, United States District Court, District of
              Wyoming

              October 23, 2015, and before, prepare Petition for Rehearing en banc –
              Cole v. Sachse, Texas, Case No. 14-10228, Fifth Circuit, U.S. Court of
              Appeals

              October 26, 2015 – Prepare for and attend deposition (Denver, CO) –
              Carabajal v. Cheyenne, Wyoming, Case No. 2:14-cv-00188, United States
              District Court, District of Wyoming

              October 27, 2015, and before, prepare for and present oral Argument in
              court of appeals (Houston, TX) – Horn v. City of Friendswood, Case No.
              01-15-00436-CV, First Court of Appeals, Houston, Texas

              October 27, 2015 – Prepare for and attend hearing (Austin, TX) – Crisp v.
              Williamson County, Case No. 1:15-cv-00431, United States District Court,
              Western District of Texas
              October 28, 2015 – Prepare for and attend hearing (Sherman, TX) – Tuck v.
              Texoma Community Center, Case No. CV-15-1150, 15th Judicial District of
              Grayson County, Texas

              October 29, 2015 – Prepare for and attend deposition (Houston, TX) –
              McCarty v. Southside Place, Case No. 4:15-cv-01214, United States
              District Court, Southern District of Texas

              October 30, 2015, and before, prepare for and participate in hearing
              (Cheyenne, WY) – Carabajal v. Cheyenne, Wyoming, Case No. 2:14-cv-
              00188, United States District Court, District of Wyoming

              November 2, 2015 – Prepare for and attend hearing (Houston, TX) – Lara
              v. Hempstead, Texas, Case No. 2015-19223, 165th Judicial District of
              Harris County, Texas

              November 5, 2015 – Prepare for and attend hearing (Houston, TX) – Moss
              v. Harris County Constable Precinct One, Case No. 4:14-cv-02180, United
              States District Court, Southern District of Texas

              November 10, 2015 – Prepare for and attend hearing (Houston, TX) – Bates
              v. Adams, Case No. 4:15-cv-2124, United States District Court, Southern
              District of Texas

              November 13, 2015 – Prepare for and attend hearing (Houston, Texas) –
              Stephen McCarty v. Southside Place; Case No. 4:15-cv-01214; United
              States District Court, Southern District of Texas

              November 13, 2015 – Prepare for and attend hearing (Houston, Texas) – J.
              Mike Amerson v. Williams Morgan, P.C., et al; 269th Judicial District Court
              of Harris County, Texas

              November 18, 2015, and before, prepare for and participate in hearing
              (Cheyenne, WY) – Carabajal v. Cheyenne, Wyoming, Case No. 2:14-cv-
              00188, United States District Court, District of Wyoming

              November 20, 2015, and before, prepare for and attend mediation (San
              Francisco, CA) – Case No. C 15-01637 MEJ; Switch, LLC v. Ixmation, Inc.;
              In the United States District Court, Northern District of California, San
              Francisco Division

       Appellees’ counsel has conferred with Appellant’s counsel, and Appellant does

not oppose the relief sought in this motion.
      For the above reasons, Appellees request this court grant a twenty (20) day

extension of time to file a brief, up to and including December 15, 2015.

                                         Respectfully submitted,

                                         CHAMBERLAIN, HRDLICKA, WHITE,
                                             WILLIAMS & AUGHTRY

                                         By: /s/ William S. Helfand
                                                WILLIAM S. HELFAND
                                                Attorney-in-Charge
                                                SBOT # 09388250
                                                Bill.helfand@chamberlainlaw.com
                                                Norman Ray Giles
                                                SBOT # 24014084
                                                Norman.giles@chamberlainlaw.com
                                                1200 Smith Street, Suite 1400
                                                Houston, Texas 77002-4401
                                                (713) 654-9630
                                                (713) 658-2553 (Fax)

                                                ATTORNEYS FOR APPELLEES

                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellees’
Unopposed Motion to Enlarge Time to File Brief has been forwarded to all parties
of record herein, in accordance with the District's ECF service rules, on this 20th
day of November 2015, as follows:

Margaret Harris
Paul Harris
Butler & Harris
1007 Heights Boulevard
Houston, Texas 77008
Fax (888) 370-5038

                                             /s/William S. Helfand